1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA
10                                              ***
11   JOEL CARDENAS,                                  Case No. 3:15-cv-00476-MMD-CBC
12                                     Petitioner,                   ORDER
            v.
13
     DWIGHT NEVEN, et al.,
14
                                   Respondents.
15

16          Petitioner’s fourth unopposed motion for extension of time (ECF No. 35) is granted.

17   Petitioner will have until March 15, 2019, to file a counseled amended petition for writ of

18   habeas corpus in this case.

19          DATED THIS 5th day of March 2019.
20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
